Citation Nr: 1338266	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  13-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, and from February 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  38 C.F.R. § 19.9 (2012).  

Pursuant to 38 C.F.R. § 19.31(b)(1), the agency of original jurisdiction is required to furnish the appellant and his or her representative, if any, a Supplemental Statement of the Case if the agency of original jurisdiction receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board.  In addition, 38 C.F.R. § 19.37(a) further states that "[e]vidence received by the agency of original jurisdiction prior to transfer of the records to the Board of Veterans' Appeals after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition. If the Statement of the Case and any prior Supplemental Statements of the Case were prepared before the receipt of the additional evidence, a Supplemental Statement of the Case will be furnished to the appellant and his or her representative as provided in § 19.31 of this part, unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case or a prior Supplemental Statement of the Case or the additional evidence is not relevant to the issue, or issues, on appeal."  The regulations do not provide a mechanism for the Veteran to waive RO consideration of relevant evidence in the first instance pursuant to 38 C.F.R. §§ 19.31(b)(1), and 19.37(a) that was received at the RO after the Statement of the Case was issued, but prior to transfer and certification of the appeal to the Board.  

In this case, the Veteran submitted a June 3, 2012 psychological evaluation report from a private physician with a statement in support of his claim that was received June 12, 2013.  The Veteran's statement in support of his claim stated "in reference to my claim filed on May 19, 2013, please attach enclosed medical evidence to support my claim for PTSD to my file."  The Board notes that the psychological evaluation report was received on June 12, 2013 at the RO, which was before the Veteran's appeal for an increased rating for PTSD was certified to the Board on June 25, 2013.  The June 3, 2012 psychological evaluation report evidence is relevant to the claim for an increased rating for PTSD currently on appeal to the Board.  The evidence is not a duplicate of evidence previously of record, and it was not discussed in the February 27, 2013 Statement of the Case or in a Supplemental Statement of the Case prior to certification to the Board.  Since the regulations do not provide a mechanism for the Veteran to waive RO consideration of relevant evidence in the first instance pursuant to 38 C.F.R. §§ 19.31(b)(1) and 19.37(a) that was received at the RO after the Statement of the Case was issued, but prior to transfer and certification of the appeal to the Board, the claim must be remanded.  The RO must consider the June 3, 2012 psychological evaluation report in the first instance and issue a Supplemental Statement of the Case.  This preserves the Veteran's right to have evidence considered by the RO in the first instance, and is also aligned with the requirements of 38 C.F.R. §§ 19.31(b)(1), and 19.37(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO must consider and discuss the June 3, 2012 psychological evaluation report from the private treatment provider and re-adjudicate the issue of entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected PTSD on the merits.  

2. If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


